Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason C. Martone on June 16, 2022.
The application has been amended as follows: 
Claim 1 is rewritten as: 
- - An assembly of a viewer-side polarizing plate and a display panel for an optical display, [[the viewer-side polarizing plate being adapted to receive light from [[the display panel [[ for an optical display, the viewer-side polarizing plate comprising:
a polarizing film; a first base layer; and a pattern layer, the first base layer and the pattern layer being sequentially arranged on a side of the polarizing film corresponding to a light exit surface of the polarizing film, the light exit surface of the polarizing film being a surface on which the light from the display panel [[for an optical display is exited through the polarizing film,
wherein the pattern layer comprises a first layer and a second layer sequentially arranged on the first base layer, the first layer having a higher index of refraction than the second layer, the first base layer, the first layer, and the second layer being sequentially arranged in a direction away from the light exit surface of the polarizing film, and
wherein the first layer comprises a patterned portion at at least a portion thereof facing the second layer, the patterned portion comprising at least two optical patterns and a flat section between optical patterns of the at least two optical patterns that are adjacent to each other. - -.
Line 1 of claim 2 is rewritten as: 
- -The assembly according to claim 1, wherein a difference in - -.
Line 1 of claim 3 is rewritten as:
 	- -The assembly according to claim 1, wherein the first layer - -.
Line 1 of claim 4 is rewritten as: 
- -The assembly according to claim 1, wherein the second layer    - -.
Line 1 of claim 5 is rewritten as: 
- -The assembly according to claim 1, wherein each of the - -.
Line 1 of claim 6 is rewritten as: 
- -The assembly according to claim 1, wherein each of the - -.
Line 1 of claim 7 is rewritten as: 
- -The assembly according to claim 1, wherein the patterned - -.

Line 1 of claim 8 is rewritten as: 
- -The assembly according to claim 1, wherein each of the - -.
Line 1 of claim 9 is rewritten as: 
- -The assembly according to claim 1, wherein each of the - -.
Line 1 of claim 10 is rewritten as: 
- -The assembly according to claim 1, wherein the pattern - -.
Line 1 of claim 11 is rewritten as: 
- -The assembly according to claim 1, wherein each of the - -.
Line 1 of claim 12 is rewritten as:
 - -The assembly according to claim 11, wherein, in a cross-   - -.
Line 1 of claim 13 is rewritten as: 
- -The assembly according to claim 1, wherein the first base - -.
Line 1 of claim 14 is rewritten as: 
- -The assembly according to claim 1, further comprising a - -.
Line 1 of claim 15 is rewritten as: 
- -The assembly according to claim 14, wherein the second - -.
Line 1 of claim 16 is rewritten as: 
- -The assembly according to claim 14, wherein the second - -.
Line 1 of claim 17 is rewritten as: 
- -The assembly according to claim 14, further comprising - -.
Line 1 of claim 19 is rewritten as: 
- -The assembly according to claim 1, wherein a - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The closest cited prior art of record, US 2016/0077248 (‘248), fails to fairly teach or suggest, even in view of US 2016/0187699 (‘699):
a)	The assembly comprising the specific arrangement of the display panel and the viewer-side polarizing plate comprising the specific combination of laminate functionality, structure and optical characteristics, as amended above.
b)	The polarizing plate comprising the specific combination of laminate functionality, structure and optical characteristics which include the in-plane retardation (Re) values of the first and second base layers, as presently claimed.
c)	The optical display comprising the specific arrangement of the light source and the polarizing plate comprising the specific combination of laminate functionality, structure and optical characteristics, as presently claimed.
See Applicant’s arguments in the responses filed on June 3, 2022 and December 6, 2021, regarding ‘248, and in the response filed on August 13, 2021, regarding ‘699.
In addition, see the comparative data in the specification (Table 2 [00134]) which demonstrate unexpectedly superior results in terms of a much higher side contrast ratio (measured in the spherical coordinates (0°, 60°) [00130-00131]), while maintaining a relatively high front contrast ratio (measured in the spherical coordinates (0°, 0°) [00130-00131]).



Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782